Citation Nr: 0714867	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to service connection for an immune system 
disorder to include chronic anemia and leukopenia.

2.  Entitlement to service connection for fibromyalgia and 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from October 1983 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied entitlement to service 
connection for an immune system disorder to include chronic 
anemia and leukopenia and entitlement to service connection 
for fibromyalgia and chronic fatigue syndrome.

In September 2006, the veteran appeared at a VA facility in 
Albany, New York and offered testimony in support of her 
claim at a hearing before the undersigned.  A transcript of 
the veteran's testimony has been associated with her claims 
file.  

In April 2007, the Board granted the veteran's motion for 
additional time for the submission of evidence.  Such 
additional evidence was received by the Board that same month 
accompanied by a waiver of RO consideration.  Nevertheless, 
in view of the action taken below, initial consideration of 
this evidence should be undertaken by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.





REMAND

A preliminary review of the veteran's claims file indicates 
that the veteran may be in receipt of Social Security 
Administration (SSA) benefits. VA examination reports dated 
July 25, 2002 and July 26, 2002, note receipt of disability 
benefits.  Any medical records forming the basis for an award 
of SSA benefits must be added to the claims file prior to 
resolution of the veteran's appeal.  See 38 U.S.C.A. § 5106 
(West 2000); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim, 
including the degree of disability and the effective date for 
the award of benefits that will be assigned if service 
connection is awarded.  As part of this remand, the veteran 
is to be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Provide the veteran with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

3.  Readjudicate the issues on appeal.  
If any of the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


